   Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 1 of 56



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA?.                            i           .J

                                SAVANNAH DIVISION

                                                                                 m SEP 30 P Z 35
                                                           'k
ALTAMAHA RIVERKEEPER; ONE HUNDRED
MILES; CENTER FOR A SUSTAINABLE                            k

                                                           k
                                                                                    J
                                                                                   O’
COAST, INC.; and SURFRIDER
                                                           k
FOUNDATION,
                                                           k

                                                           k
     Plaintiffs,
                                                           k

     V .
                                                           ■k
                                                                   CV 418-251
                                                           k

THE UNITED STATES ARMY CORPS OF
                                                           k
ENGINEERS; LT. GENERAL TODD T.
SEMONITE, in his official capacity *
                                   k
as Commanding General of the U.S.
                                   k
Army Corps of Engineers; COL.
                                   k
DANIEL HIBNER, in his official
                                   k
capacity as District Commander of
                                   k
the Savannah District; TUNIS
MCELWAIN, in his official capacity *
                                   k
as Chief of the Regulatory Branch
                                   k
of the U.S. Army Corps of
                                   k
Engineers,
                                                           k

                                                           k
     Defendants,
                                                           k

                                                           k
SEA ISLAND ACQUISITION,                  LLC,
                                                           k

                                                           k
     Defendant-Intervenor.




                                                ORDER




     This       is   an        action     under      the        Administrative    Procedure        Act

("Apa") ,   5   U.S.C.          §§ 701        et seq. ,    challenging     Permit Number SAS-

                          \\
2015-00742       (the          Permit")       issued by the United States Army Corps

                               \\
of Engineers         (the           Corps")    to Sea Island Acquisition,               LLC,   and the
      Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 2 of 56



subsequent       modification     of   the    Permit.           The   Permit    allows      Sea


Island    Acquisition      to   construct         a    new   T-head   groin    on     the   Sea

Island Spit and to dredge and pump sand from an offshore source

for    construction       of    the    T-head         groin,    new    dunes    and     beach

renourishment.         All parties in the case have filed their respective

motions for summary judgment, which are ripe for adjudication.^

The    Federal    Defendants     and    the       Defendant-Intervenor          Sea    Island

Acquisition call upon the Court to find that the Corps did not act

arbitrarily        and    capriciously            by     issuing      the      Permit       and

modification and that the Corps acted within its discretion and

authority in issuing the Permit and modification; thus, they seek

judgment     as    a   matter    of    law    on       all     of   Plaintiffs'       claims.

Plaintiffs, four separate and distinct conservation                            groups, ask

the Court to vacate the Permit and require removal of any portion




1
   Specifically, Plaintiffs Altamaha Riverkeeper, One Hundred
Miles, and Surfrider Foundation filed a motion for summary judgment
and Plaintiff Center for a Sustainable Coast, Inc. , filed a motion
for summary judgment on February 28, 2020.        (Docs. 68 & 70,
respectively.)   Defendants United States Army Corps of Engineers,
Lt. Col. Todd T. Semonite, Col. Daniel Hibner, and Tunis McElwain
(the "Federal Defendants") filed their motion for summary judgment
on April 17, 2020.   (Doc. 81.)   Defendant Sea Island Acquisition
also filed a cross-motion for summary judgment that same day.
(Doc. 82.)   The Clerk gave the non-moving parties notice of the
summary judgment motions and the summary judgment rules, of the
right to file affidavits or other materials in opposition, and of
the consequences of default. (Docs. 69, 71, 83 & 84.) Therefore,
the notice requirements of Griffith v. Wainwright, 772 F.2d 822,
825 (ll^h cir. 1985) (per curiam), are satisfied.


                                              2
   Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 3 of 56



of the       groin that    has   been   built as      well as   mitigation of any

impact caused by the construction of the project.




                            I.    STATUTORY FRAMEWORK

     Plaintiffs seek review of the Corps' actions under the APA

for alleged violations of the Clean Water Act ("CWA") ,                         33 U.S.C.

§§ 1251-1388, the National Environmental Policy Act ("NEPA"), 42

U.S.C. §§ 4321-4370m, and the Endangered Species Act ("ESA"), 16

U.S.C. §§ 1531-1544.

                                        \\
     The CWA was enacted to                  restore and maintain the chemical.

                                                                                   //    33
physical, and biological integrity of the Nation's waters.

U.S.C. § 1251(a).          Section 301(a) of the CWA prohibits discharges

                                                                           \\
of pollutants, such as dredged or fill material, into                           navigable

         N
waters       except   in   compliance         with   the   statute.   33        U.S.C.   §

1311(a).       Section     404 (a) authorizes the Secretary of the Army,

acting through the Corps, to issue permits for the discharge of

dredged or fill material at specified disposal sites.                           33 U.S.C.

§ 1344(a).      Because the Project at issue in this case involved the

placement of dredged or fill material in the navigable waters of

the United States, a Section 404 permit was required.

     The Corps issues CWA Section 404 permits under the guidance

and requirements imposed           by its regulations.          see 33 C.F.R.           Pt.

320, as well as the CWA Section 404(b)(1) Guidelines developed by

the Environmental Protection Agency and the Corps, see 40 C.F.R.


                                              3
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 4 of 56



Pt. 230.          The Section 404(b)(1) Guidelines specify that the Corps

must ensure that the proposed fill material will not cause any

significantly adverse effects on human health or welfare, aquatic

life, aquatic ecosystems, or recreational, aesthetic, or economic

values.          40 C.F.R. § 230.10(c)(l)-(4).                  In addition.           no discharge

of   dredged        or     fill    material      shall     be    permitted        if    there       is    a

practicable alternative to the proposed discharge which would have

less      adverse         impact    on   the    aquatic     ecosystem.          so     long    as     the

alternate does not have other significant adverse environmental

                     r/
consequences.               40 C.F.R. § 230.10(a).

          NEPA    requires         federal      agencies        to    consider       and      disclose

potential         environmental           effects     of    a    proposed         major       federal

            //                                                                       Marsh     v. Or.
action.          which includes CWA Section                404       permits.

Nat. Res. Council, 490 U.S. 360, 371 (1989).                                NEPA is a purely

procedural statute; it does not mandate substantive results.^                                         Id.

     \N
It        requires        only    that    the   agency     take       a   'hard      look'     at     the

                                                                                                 //      N.
environmental consequences before undertaking a major action.

Buckhead Civil Ass'n v. Skinner, 903 F.2d 1533, 1540-41 (ll^h Cir.

1990)       (quoted         source       omitted).         An        agency's     evaluation             of

environmental consequences must be based on scientific information




2 The federal regulations implementing NEPA were comprehensively
updated recently with an effective date of September 14, 2020.
See Fed. Reg. 43,304 (July 16, 2020) . The Court cites, however,
to the federal regulations as they existed at the time of the
agency action in this case.

                                                  4
      Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 5 of 56



                                   n                                             //
that    is    both    "accurate         and    of "high          quality.               40   C.F.R.   §

1500.1(b).      If an agency relies on the permit applicant to submit
                                                                      \\
environmental         information,            the       agency             shall       independently

evaluate the information submitted . . . and shall be responsible

for its accuracy, scope, and content . . .                            40 C.F.R. § 1506.5(a) .

       NEPA    requires      agencies         to    prepare      an        Environmental        Impact

Statement       ("EIS")      for        major          Federal     actions             significantly
                                                                                         n
affecting the quality of the human environment . .                                           42 U.S.C.

§ 4332(C).       To determine if an action requires an EIS, the agency

will prepare an Environmental Assessment ("EA"),                                      a document that

briefly       describes      the       proposal.         examines            alternatives,          and

considers environmental aspects.                       40 C.F.R. §§ 1501.4(b), 1508.9;

Fund for Animals v. Rice, 85 F.3d 535, 546 (11^^ Cir. 1996).                                          If


the agency concludes .the action will not have significant impact.

it may issue a Finding of No Significant Impact ("FONSI") in lieu

of an EIS.       40 C.F.R. § 1508.9(a) (1) .

        The    ESA     requires        federal          agencies           to     carry      out    the
                                                                                                       //
Congressional policy of conserving "endangered" or "threatened

plant and animal species.                16 U.S.C. § 1531(b).                    The ESA provides

for    the    listing     of    species        as      threatened           or        endangered,     if

warranted,      and    for   the       designation        of
                                                                 \\ critical          habitat. //     16

U.S.C. § 1533(a).              Section     7   of the       ESA       requires that federal

agencies ensure that any action authorized, funded, or carried out
                                               w
by such agency is not likely to                    jeopardize the continued existence


                                                   5
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 6 of 56



of any endangered species or threatened species or result in the

destruction            or   adverse    modification       of habitat of such                  species

                                                                                                     //
which is determined by the Secretary . . . to be critical . .

16   U.S.C.        §    1536(a)(2).        The    Secretary          refers        to    either    the

Secretary of the Interior and the Secretary of Commerce, who in

turn have delegated their responsibilities to the United States

Fish   and     Wildlife         Service        ("USFWS")       and    the        National     Marine

Fisheries Service ("NMFS"), respectively.^

                                                                                  \\
       If the          action   agency determines its action                           may affect" a

listed species or critical habitat, it is required to consult with

the USFWS or NMFS depending on the species at issue.                                     50 C.F.R. §

402.14(a) .             If    the     action     agency    determines.                 with   written

                                                                            \\
concurrence of USFWS or NMFS, that the action                                    is not likely to

adversely          affect       listed    species         or    critical               habitat,    the

consultation            process     is   terminated,       and       no   further         action    is

              //                                               A formal consultation                is
necessary.              50   C.F.R. § 402.13(a).

required if the agency action is likely to adversely affect listed

species or critical habitat.                     Formal consultation culminates in

the issuance of a               biological opinion" by USFWS or NMFS.                         See 50

C.F.R. § 402.14(g).




3
   In general, the USFWS has authority over terrestrial species
and the NMFS has authority over marine species.  See, e.g., Nw.
Res. Info. Ctr. v. NMFS, 56 F.3d 106.0, 1065 (9^^ cir. 1995).
Plaintiffs challenge the Corps' Section 7 compliance only as to
consultation with NMFS.

                                                  6
      Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 7 of 56



                               II.     FACTUAL BACKGROUND

        Under the APA, judicial review               generally involves only the

agency's     administrative           record,     which    documents       the    agency's

decision-making            process    and   justifies its decision.              Thus, the

facts set forth            herein are either undisputed or drawn from the

Administrative Record^ in this case as asserted by a party in its

Statement of Material Facts.                The Court has independently verified

the     facts    against        the     asserting      party's      citation       to   the

Administrative             Record.      The    Court      will    only    cite     to   the

Administrative Record (or "AR" with the Bates page numbers) to the

extent it believes helpful to do so.

        Sea Island is a barrier island along the Georgia coast that

IS    approximately five miles long.                The southern portion of the

island is an undeveloped area known as the Spit, which is largely

protected       by    a    conservation      easement.      In    fact,    the    southern

portion     of       the    island     provides     habitat      for     threatened     and

endangered sea turtles and shorebirds.                     The Spit is part of the

sand-sharing system of surrounding coastal barrier islands.                             Sea


Island is also a popular recreation area for surfing, paddling.

kayaking and walking along the beach.

        In October 2015, Sea Island Acquisition, a private resort and

real estate development               company, filed       an    application     with   the



^  The Federal Defendants filed the Administrative Record in three
parts. (See Docs. 46, 48 & 67.)

                                              7
    Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 8 of 56



Corps seeking a CWA Section 404 permit to construct a T-head groin

south of property it sought to develop on Sea Island known as the

             n
 Reserve,        which is located immediately north of the conservation

easement         boundary.         (Application,     AR     at       3479-3682.)        The


application         also    sought     authorization      to    construct    dunes      and

renourish        the    beach   between   an existing groin and           the proposed

groin.5,6

       A    groin      is   a   hard   structure,   often      constructed    of    rock.

concrete or steel. that is built perpendicular to the beach and

extends into the water.                Plaintiffs presented evidence by way of

expert opinion and publications that groins may trap or block sand

on the "updrift" side of the groin that would otherwise naturally

move   with       the    prevailing     currents    along      the    shoreline    to   the

\\ downdrift n
                  side of the groin.         This may cause an acceleration of

downdrift erosion.              Plaintiffs also presented evidence that the

proposed groin would have negative impacts on wildlife, especially

sea turtles.

       On    December       18,   2015,   the   Corps   published        notice    of   the

Project.         The overwhelming majority of comments received by the




5  The proposed construction of the groin, renourishment of the
beach, and activities in furtherance thereof are collectively
                             //
referred to as the "Project.

® The proposed groin is south of two existing groins, the closest
one referred to as the Southern Groin and the other referred to as
the Northern Groin.
      Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 9 of 56



Corps       from     individuals,        federal         and     state      agencies,     and

conservation organizations opposed the Project, and many requested

a public hearing.              (See   generally Table of Requests for Public

Hearing, AR at 548-558; Table of Issues and Concerns, AR at 559-

728 . )    The Corps did not hold a public hearing.

          Following the initial notice and comment period on Sea Island

Acquisition's application, two major hurricanes, Matthew and Irma,

caused      substantial        damage   to    Sea   Island.          The    storms   severely

eroded the beach and many of the dunes on the Spit.                               Sea Island


Acquisition was alerted that the Project needed to be                             redesigned

and reevaluated. //         Sea Island Acquisition therefore submitted an

addendum to its 2015 permit application, seeking authorization (1)

to    construct      the   new    T-head      groin      on    the   Spit   (as   previously

requested); (2)           to dredge      between      1,315,000 to 2,500,000 cubic

yards of sand from an offshore source; and (3) to renourish over

17,000      linear    feet'^    of    beach   on    Sea       Island   from   the    existing

Northern Groin to the proposed T-head groin.                         (Amended Application,

AR at 1699-1889.)          In support of its supplemental application. Sea

Island      Acquisition        submitted      an    amended      biological       assessment

which      concluded that the           proposed      Project "may affect" but            was

w                                                   //
    not   likely     to    adversely       affect         threatened        and   endangered

species.      (Id. at 1729-1824.)



7
   The 2015 permit application involved only 1,200 linear feet of
beach.

                                               9
   Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 10 of 56



     Because of the substantial changes proposed in the March 2018

addendum, the        Corps published     notice   of the    revised Project    on

March 20, 2018.        The Corps again received numerous comments to the

proposed revised Project.          Despite pending requests, the Corps did

not hold a public hearing.

     Following receipt of public comments. the Corps prepared a

Memorandum      for    Record     ("MFR")     documenting   its   Environmental

Assessment and Statement of Findings for the permit application.

(MFR, AR at 219-307 . )      The Corps stated therein that the Project's

purpose    was "storm protection" and "to            protect upland lots      and

development located along the shoreline of Sea Island from storm

           ft
damages.        On    September   12,   2018, the   Corps   issued   the   Permit

authorizing the construction requested by Sea Island Acquisition

in its 2018 addendum.        (Permit, AR 1-44.)       Concurrently, the Corps

issued an Environmental Assessment ("EA")              with   a finding of no

significant impact ("FONSI").            (Id. )

     After the permit was issued. Plaintiffs filed this lawsuit.®

The Court denied their motion for preliminary injunction, however.



®  The instant case was filed by Plaintiffs Altamaha Riverkeeper
and One Hundred Miles on October 31, 2018.         Two days later.
Plaintiff Center for a Sustainable Coast, Inc. filed suit regarding
the same Permit, see Ctr. for a Sustainable Coast, Inc, v. U.S.
Army Corps of Eng'rs, Case No. 4:18-CV-254 (S.D. Ga. Nov. 2, 2018),
which was then consolidated into this action (see id. , doc. 13).
On December 19, 2019, the Court granted Sea Island Acquisition's
motion to intervene. (Doc. 24.)   On February 13, 2019, Plaintiffs
filed an Amended Complaint to add Plaintiff Surfrider Foundation
and a claim under the Endangered Species Act. (Doc. 41.)         On

                                         10
   Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 11 of 56



and    Sea    Island      Acquisition       began       constructing         the   Project.^

Plaintiff Center for a Sustainable Coast, Inc. ("CSC") discovered

that Sea      Island Acquisition           had    dredged     sand from       unauthorized

locations         and   depths   as   well    as    placed       sand   in    unauthorized

locations among other            violations of the            Permit.        Plaintiff CSC


notified the Corps and Sea Island Acquisition of its intent to

sue.       (NOI    Letter    dated    Apr.        24,    2019,     AR   at     5174-5192.)

Thereafter, Sea Island Acquisition asked the Corps to modify the

permit to         authorize the project as it has been constructed to

date. //    (Modification Request, AR at 5055-5146.)                    In response, the

Corps found that Sea Island Acquisition had violated the terms of

its permit. but it approved the modification request on July 5,

2019.       (Modification        MFR, AR     at   4639-4647;       Permit Modification

Authorization, AR at 4628-4638.)                   The Corps had determined that

the     proposed        modifications        did        not   change         the   original

determinations regarding historic properties, the Public Interest




September 13, 2019, Plaintiffs filed Amended Complaints in light
of the Corps' 2019 modification to the original Permit.      These
Amended Complaints (docs. 59 & 60) are the operative complaints in
the case.

®  For purposes of the preliminary injunction motion, the Court
considered whether or not Plaintiffs had a likelihood of success
on the merits of several of their claims, and the Court concluded
that Plaintiffs were unlikely to be able to establish successfully
that the Federal Defendants had violated their obligations under
NEPA, the CWA, or the APA.    The Court did not address any claim
under the ESA or pertaining to the Permit modification, (See Order
of Dec. 10, 2018, Doc. 23.)

                                             11
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 12 of 56



Review,      the   Section    404(b)(1)     analysis,     or   cumulative       impacts

assessment performed during the evaluation of the original permit.

and that the proposed modifications were in the public interest.

were in compliance with the Section 404(b) (1) Guidelines, and would

not   have    a    significant     effect   on   the   human   environment.          (See

generally Modification MFR.)




                                    III.    STANDING

       At the outset, the Court must address Defendants' challenge

to    Plaintiffs'        standing.      Article    III   of    the    United     States


Constitution requires a plaintiff to show:

       (1) it has suffered an "injury in fact" that is (a)
       concrete and particularized and (b) actual or imminent,
       not conjectural or hypothetical; (2) the injury is
       fairly traceable to the challenged action of the
       defendant; and 3) it is likely, as opposed to merely
       speculative, that the injury will be redressed by a
       favorable decision.

Friends of the Earth, Inc, v. Laidlaw Env't Servs. (TOC), Inc.,

528 U.S. 167, 180-81 (2000) (citing Lujan v. Defs. of Wildlife,

504    U.S.       555,    560-61     (1992)).      All    four       Plaintiffs       are

organizations, meaning they have standing to sue on behalf of their

members when one of their members (1) would otherwise have standing

to sue individually; (2) the member's interests at stake in the

suit are germane to the organization's purpose; and (3)                         neither

the    claim       asserted   nor     the    relief    requested          requires   the

                                                                      n
participation of individual members in the lawsuit.                         Id. (citing


                                            12
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 13 of 56



Hunt    V.   Wash.   State    Apple    Advert.   Comm'n,   432   U.S.    333,   343

(1977)).       Finally,      because    Plaintiffs   are    challenging    agency

action under the APA, they must identify some action taken by the

agency that affects them in the required manner; and they must
                                                     ft
show that they have suffered a "legal wrong               or a wrong within the

zone of interests of the underlying statute.                See Lujan v. Nat'l

Wildlife Fed'n, 497 U.S. at 882-83.

       As the parties invoking federal jurisdiction. Plaintiffs bear

the burden of demonstrating their standing.                See Lujan, 504 U.S.

at 561.      So long as one of the Plaintiffs has standing, the Court

need not decide whether each Plaintiff has standing, especially

where they seek a particular form of global relief.                   See Comfort

V.                                                               11
     Lynn School Comm., 418 F.3d 1, 11 (1^^ Cir. 2005)                (citing Watt

V. Energy Action Educ. Found., 454 U.S. 151, 160 (1981) ("Because

we find California has standing, we do not consider the standing

                                //
of the other plaintiffs.             (cited sources omitted))); Rumsfeld v.

F. for Acad. & Institutional Rights, Inc., 547 U.S. 47, 52 n.2

(2006) (agreeing with Court of Appeals that "the presence of one

party with standing is sufficient to satisfy Article Ill's case-




10                                                  The Permit is
    Plaintiffs satisfy both of these requirements,
a final agency action, and the injuries Plaintiffs assert are of
the sort intended to be prevented by NEPA and the CWA.
11
    Comfort was abrogated on other grounds by Parents Involved in
Comm. Schools v. Seattle School List. No. 1, 551 U.S. 701 (2007).


                                         13
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 14 of 56



or-controversy requirement"); Ouachita Watch League v. Jacobs, 463

F.3d    1163,   1170    (11th   cir.   2006)    ("So    long   as   one   party   has

standing, other parties may remain in the suit without a standing

injury.") (citing Clinton v. City of New York, 524 U.S. 417, 434-

36 (1998)). 12     For the following           reasons, the     Court finds that

Plaintiff Altamaha Riverkeeper ("ARK") has satisfied Article Ill's

standing requirements.

       ARK    supports    its    standing       with    declarations      from    its

Executive Director, Jenifer Hilburn, and one of its members, Joni

House.       (See Hilburn Decl., Doc. 41-1; House Decl., Doc. 41-2.)

Defendants argue that these declarations fail to demonstrate that

at least one of ARK's members would have standing to sue in her

own right.      See Summers v. Earth Island Inst., 555 U.S. 488, 498

(2009)    (requiring     that    at    least    one    identified     member     of    a

plaintiff-organization suffer harm).

       Ms.    House's     declaration      states       that    she    engages        in

recreational      activities'^     near   the    Spit    and   derives    aesthetic

enjoyment from the Spit's natural state.                 (See House Decl. 'H'l 5-

       She states that the proposed project would have a negative



12  For further discussion     and criticism   of the \\ one good
         //
plaintiff rule, see Aaron-Andrew P. Bruhl, One Good Plaintiff Is
Not Enough, 67 Duke L. J. 481 (2017).

13
    Ms. House sails, swims, kayaks, crabs, fishes, bird-watches,
views wildlife, star-gazes, beach walks, and more on the Spit and
surrounding areas. (See House Decl. H 6.)


                                          14
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 15 of 56



impact on her enjoyment of the Spit and its wildlife and that those

harms \\ would be redressed by an appropriate order of this court.
                                                                   rr




(Id.     nil    3,               This       satisfies           the     identifiable          member //


requirement from Summers.

       The Court finds that Ms. House's declaration also satisfies

the    other     requirements       of organizational standing for ARK:                              Ms.

House would have standing to sue individually, her interests are

germane to those of ARK,                    and neither the claim asserted nor the

relief         requested    requires          individual              participation          of   ARK's

members.

       Defendants         next    argue           that    Ms.    House's     recreational            and

                                        w
aesthetic interests are                     too    vague    and       conclusory to establish

                     ff
inj ury-in-fact           for Article             III    standing.        However, the            United

States Supreme Court has held that "plaintiffs adequately allege

injury in fact when they aver that they use the affected area and

are persons 'for whom the aesthetic and recreational values of the

                                                                                 rr
area will be lessened' by the challenged activity.                                     Laidlaw, 528

U.S.    at 183 (quoting           Sierra          Club    v.    Morton,    405        U.S.   727,    735




14
   ARK's purpose is to "protect, defend, and restore" areas of the
Georgia coast including the Spit.   (See Hilburn Decl. 5 4.)    It
does so through public education, advocacy, litigation, and
monitoring of the area. (See id.)


                                                    15
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 16 of 56



(1972)) .    Ms. House's declaration satisfies that standard, at least

with respect to ARK's claims premised on NEPA and the CWA.^^

         ARK also meets Article Ill's requirements of traceability and

redressability.         As discussed above, Ms. House documents an injury

in fact.       As for traceability, ARK must show that its members'

              \\                                                rather than a third
injury is          fairly traceable to Defendants'

party's       actions. // See Luj an, 504 U.S. at 560.                In other words.

it must be \\ reasonably probable that the challenged actions will

threaten" a plaintiff's interests.                     Ouachita Watch, 463 F.3d at

1172.       Ms.     House's     declaration      satisfies     that   requirement   by

explaining how the proposed project would negatively affect her

recreational and aesthetic interests by harming the wildlife and

habitat as well as increasing erosion of the Spit.

         Finally, Article III requires that the injury be redressable

by   a   favorable     decision.      ARK    ultimately       seeks   removal   of the

Project,     which      would    remediate       the    injuries   discussed    above.

Accordingly, ARK has Article III standing.                      As such, the Court

need not address the standing of the remaining Plaintiffs.




                              IV.   STANDARD OF REVIEW

                                                       \\ serves as the mechanism for
         Summary judgment in an APA case

deciding, as a matter of law, whether an agency action is supported



15
    Because Plaintiffs' ESA claim is moot, their standing with
respect to that claim is not considered. See Section V.E., infra.

                                            16
      Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 17 of 56



by the administrative record and is otherwise consistent with the
                                     It
APA standard of review.                    Resolute Forest Prod., Inc, v. U.S. Pep't

of Aqric., 187 F. Supp. 3d 100, 106 (D.D.C. 2016) .                            Because of the


limited role a district court plays in reviewing the administrative

record, the typical summary judgment standards are not applicable.

Rather, the APA provides the following standard of judicial review

of agency actions on summary judgment:                              A court must set aside

                                                  w
agency action it finds to be                          arbitrary, capricious, an abuse of

                                                                                ft
discretion, or otherwise not in accordance with law.                                 5 U.S.C. §

706(2)(A).        The "arbitrary and capricious" standard of review is

\\                                         //
     exceedingly deferential.                   Fund for Animals, 85 F.3d at 541; see

also N. Buckhead Civic Ass'n v. Skinner, 903 F.2d 1533, 1538 (ll^h

Cir. 1990) ("Along the standard of review continuum, the arbitrary

and capricious standard gives an appellate court the least latitude

                                                            \\
in finding grounds for reversal.").                              The reviewing court may not

substitute its judgment for that of the agency but must, instead.
                                                                     //
defer to the agency's technical expertise.                                City of Oxford, Ga.

V.     FAA, 428 F.3d 1346, 1352 (11th cir. 2005).

         The court is required to determine whether the Corps' decision

     was reasonably supported by the information before it.                           This does

                                                                                                 //
not     require   that     all       the        data    support     the   agency's   decision.

Envtl. Coal. Of Broward Cnty. v. Myers, 831 F.2d 984, 986 (11th

Cir. 1987).        \\
                        Nevertheless, the agency must examine the relevant

data     and   articulate        a        satisfactory      explanation       for    its   action


                                                       17
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 18 of 56



including 'a rational connection between the facts found and the

choice made.!//         Motor Vehicle Mfrs. Ass'n of U.S. v. State Farm

Mut.    Auto.    Ins.       Co.,    463     U.S.       29,    43       (1983)      (quoted      source

omitted).

       With respect to NEPA, an agency's decision is arbitrary and

                                                 \\ hard look //         review        if it suffers
capricious      under the         required

from one of the following:                 (1) the decision does not rely on the

factors that Congress intended the                       agency to consider; (2) the

agency    failed       entirely     to     consider          an    important           aspect   of    the

problem; (3) the agency offers an explanation which runs counter

to the evidence; or (4) the decision is so implausible that it

cannot    be    the    result      of differing          viewpoints           or       the   result    of

agency expertise.             Sierra Club v. U.S. Army Corps of Eng'rs, 295

F.3d 1209, 1216 (ll^h cir. 2002).

       Finally,        at   all     times        the    burden          is   on        Plaintiffs      to

demonstrate      that       the    Corps    acted      arbitrarily            and      capriciously.

See Black Warrior Riverkeeper, Inc, v. Ala. Dep't of Transp., 2016

WL    223672    (M.D.       Ala.    Jan.     19,       2016);          see   also       Legal   Envtl.

Assistance      Found. Inc.         v.    U.S.E.P.A., 276 F.3d 1253, 1265 (ll^h

Cir. 2001) ("[A] party seeking to have a court declare an agency

action    to    be    arbitrary      and     capricious            carries         a    heavy   burden

indeed.")             Absent evidence to the                 contrary.        [the       court will]

presume     that       an    agency        has     acted          in    accordance           with     its

                 //
regulations.           Sierra Club, 295 F.3d at 1223.


                                                 18
  Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 19 of 56



                           V.   LEGAL ANALYSIS

     Plaintiffs contend they are entitled to summary judgment on

their claims that the Corps violated the CWA, NEPA and the ESA in

the following ways:

                                                       \\ hard look n
          The Corps violated NEPA by failing to take a
          at the impacts of the Project and failing to prepare an
          EIS.


          The Corps violated the CWA and NEPA by failing to
          adequately evaluate the cumulative impacts of the Project.

          The Corps violated the CWA by issuing the Permit when there
          IS    a   less   environmentally    damaging    practicable
          alternative.


          The Corps violated the CWA and the          APA   by   failing   to
          adequately consider access issues.

          The Corps violated the ESA by failing to consult NMFS.

          The Corps violated the CWA and the APA by sanctioning Sea
          Island Acquisition's permit violations.

          The Corps violated NEPA and the EPA for failing to conduct
          a public hearing.

For their part, Defendants seek summary judgment on all of these

claims.

     The first four claims were considered by the Court in denying

Plaintiffs' request for a preliminary injunction.           While the Court

borrows in large part from its prior analysis, it has carefully

reconsidered    and   reevaluated   each   argument   anew.      That   said.

Plaintiffs have not set forth any new legal argument nor have they

pointed to any other part of the Administrative Record that would



                                    19
  Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 20 of 56



compel a different result here; thus, Defendants are entitled to

summary judgment on those claims.                    The Court finds Defendants are


entitled to summary judgment on the remaining claims as well.

      A.     The Corps' "Hard Look" and Failure to Issue an EIS

      NEPA has \\ twin aims.
                             ri
                                     Baltimore Gas & Elec. Co. v. Nat. Res.

Def. Council, Inc., 462 U.S. 87, 97 (1983). First, it requires an

agency     to consider every significant aspect of the environmental

                                         //
impact of a proposed action.                    Id. (quotation omitted).             Second,

                                    \\
it requires the agency to                inform the public that it has indeed

                                                                                            ft
considered environmental concerns in its decisionmaking process.

Id. (citation omitted).           As previously explained, a federal agency

prepares an EA (Environmental Assessment) to determine whether the

environmental impact of the proposed action is significant enough

to warrant an EIS.      If the EA shows the proposed project will not

have any significant environmental impact, as is the case here.

the   agency issues    a     FONSI.            The   agency is    required      to   make   a

convincing case in support of its FONSI determination.

      In evaluating the           Corps' decision in this regard, the APA
                                                                                        \\ not
requires courts to give substantial deference to the Corps,

only when reviewing decisions like what evidence to find credible

and   whether   to   issue    a    FONSI        or   EIS,   but   also   when   reviewing

drafting    decisions like        how         much discussion to include on             each
                                                                                            n
topic, and how much data is necessary to fully address each issue.

Ga. River Network v. U.S. Army Corps of Eng'rs, 2012 WL 930325, at


                                                20
  Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 21 of 56



*11 (S.D. Ga. Mar. 19, 2012) (quoting Sierra Club v. Van Antwerp,

526   F.3d   1353,    1361      (11^^ cir.            2008));         Marsh,    490     U.S.   at    376

(stating that a FONSI is a factual determination which "implicates

                                               n
substantial agency expertise                       and is entitled to deference).                     As


stated by the Eleventh Circuit, the court''s ultimate task is to

  ensure that the agency took a "hard look" at the environmental

                                                            r It
consequences of the proposed action.                                Black Warrior Riverkeeper,

Inc. V. U.S. Army Corps of Enq'rs, 781 F.3d 1271, 1288 (ll^h cir.

2015) (quoting Sierra Club, 295 F.3d at 1216).                                  In doing so.         the


court cannot interfere with the agency decision made within its

                               ft
statutory discretion.                See S. La. Envtl. Council, Inc, v. Sand,

629   F.2d   1005,    1011      (5^h       cir.      1980).           Also,     [i]f the       adverse

environmental        effects         of        the    proposed         action     are      adequately

identified and evaluated. the agency is not constrained by NEPA

                                                                                                       n
from deciding that other values outweigh the environmental costs.

Robertson    v. Methow         Valley Citizens Council, 490 U.S.                            332, 350

                                     \\
(1989).      In this      way.            NEPA merely              prohibits    uninformed-rather

                                           n
than unwise-agency action.                         Id. at 351.          Importantly, the court

can   only    find    a    federal             agency's            attempted     NEPA      compliance

inadequate    where       it    is        arbitrary,          capricious,        or   an    abuse     of

discretion.     Van Antwerp, 526 F.3d at 1361.

      The    Eleventh      Circuit             has    set      forth     four    criteria       to    be

considered    in     determining               whether       the      Corps'    decision       not    to

prepare an EIS was arbitrary and capricious:


                                                     21
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 22 of 56



                             w
       (1)    The Corps           must have accurately identified the relevant

environmental concern";

                                                           \
       (2) The Corps "must have taken a                        hard look' at the problem

in preparing the EA";
                                                               \\ must be able to make a
       (3) If a FONSI is made, the Corps

convincing case for its finding"; and
                                             \\
       (4)   If     the   Corps      finds        an   impact    of   true   significance,

preparation of an EIS can be avoided only if the [Corps] finds

that changes or safeguards in the project sufficiently reduce the

                             It
impact to a minimum.

Hill V. Boy, 144 F.3d 1446, 1450 (11^^ cir. 1998) (quoted sources

omitted). 16

       In    this    case.        Plaintiffs       have   focused      on    two   principal

environmental concerns or impacts at which they contend the Corps




16
    Additionally, the applicable federal regulations provide ten
factors   to  consider   whether  an   environmental  impact   is
significant, including the following factors brought into play by
Plaintiffs' claims:


              Unique characteristics of the geographical area;
              The degree to which the possible effects on the human
              environment are likely to be highly controversial;
              Whether the action is related to other actions with
              individually insignificant but cumulatively significant
              impacts; and
              The degree to which the action may adversely affect an
              endangered or threatened species or its habitat.

40 C.F.R. § 1508.27(b).


                                               22
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 23 of 56



                                                           17    These concerns involve
failed to take the requisite hard look.

downdrift erosion and harm to wildlife.

       1.         Downdrift Erosion

       Plaintiffs complain that the Corps did not take the requisite

 hard look // at the effect of the new groin on downdrift erosion,

particularly erosion of the Spit, south of the proposed new groin.

       To        address, the    erosion       issue   from     the   outset.    Sea   Island

Acquisition attached an expert report to its Permit Application

titled      \\
                 Sea   Island   Beaches:       Shoreline      Dynamics    and    History    of

                                       //
Erosion-control Projects,                   written by Dr. George F. Oertel and Dr.

David Basco in 2015.             (Oertel/Basco Report, AR at 1973-2037.)                 This


report explained that prior to the construction of the Northern

and Southern Groins, Sea Island was hard armored with revetments

by    private          landowners.      but    while    the      revetments     halted     the

shoreline          retreat, the        beach   continued        to   erode.     By the   late

1980's there was no high tide beach for many areas of Sea Island.

Oertel and Basco further explained that the existing beach was the

result of the construction of the groins and a beach nourishment

project          where sand     w.as   pumped from an offshore source onto the

area between the two groins.                   Thus, the sand present between the



17                                                                                           n
    It bears reiterating that Plaintiffs have the "heavy burden
of showing that an agency action is arbitrary and capricious. See
St. Johns Riverkeeper, Inc, v. U.S. Army Corps of Eng'rs,    F.3d
   , 2020 WL 2735208 (M.D. Fla. May 26, 2020) (quoted and cited
sources omitted).


                                                23
  Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 24 of 56



existing groins was not captured and prevented from drifting down

the beach.    Further, recession of the shoreline area south of the

existing groins is due to the lack of shoreline protection, not

from the existing         groins.      In fact, Oertel and Basco suggested

that the tapered effect of the shorter proposed groin should aid

in the transition of sand back to the natural beach.

     In   their     comment      letters,    however.      Plaintiffs      pointed           out

several sources of expert information explaining that groins cause

downdrift    erosion      by   trapping     material      such     as   sand    and        silt.

Plaintiffs presented the expert testimony of Dr. Robert S. Young

and Chester W. Jackson, Jr., who opined that the existing groins

caused    dramatic    rates      of   erosion    and     similar    erosion         could     be

expected from the proposed             groin.      (Greenlaw's Comment Ltr.                   of

Jan. 15, 2016, AR at 2038-2140.)                  They also present the expert

report of Dr. Bret M. Webb who offers similar conclusions.                                 (SELC

Comment Ltr. of Jan. 15, 2016, AR at 2141-2182.)

     In response, the Corps turned to Mr. Kevin Conner, a coastal

                                                   \\
engineer,    to     independently       review          reports    document[ing]             the

history of shoreline change on Sea Island and the potential for
                                                                                    //
the Project to result in erosion of downdrift shorelines.                                  (MFR,

AR at 288.)       Mr. Conner reviewed (1) the Oertel/Basco Report; (2)

Greenlaw's Comment Letter of Jan. 15, 2016,                       which   included the

expert    reports    of   Drs.    Young    and    Jackson,    a    Coastal      Scientist

Statement    on   Groin    Impacts,       and    Georgia    Department         of        Natural


                                            24
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 25 of 56



Resources and USFWS comments regarding the Project; (3) the SELC

("Southern Environmental Law Center") Comment Letter of Jan. 15,

2016,    which      included     the     expert   report   of    Dr.   Webb;     (4)      the


comprehensive response to Public Comments from Resource and Land

Consultants (on behalf of Sea Island Acquisition) ,                     which includes

various reports and studies; and (5) the SELC's Comment Letter of

February 28, 2017.18             (See AR at 1971-72 with attachments AR at

1973-2037; AR at 2038-2140; AR at 2141-2182; AR at 2183-2371; and

AR at 2372-2394, respectively.)               After review, Mr. Conner conceded

                                  \\
the Sea Island Spit is                 sand starved and eroding as a result of

the    hardening      of   the    northern    portion      of   the    island    and      the
                                                     //
construction of the two T-head groins.                     (AR at 1970.)         However,

in consideration of the proposed new groin, Mr. Conner opined that

                                                                 He    stated:    \\ It    is
it    would   not    increase     erosion     downstream.

unlikely that the construction of a new shorter groin just south

of the existing southern groin will interrupt sediment transport




18
    Plaintiffs complain at great length that the Corps did not
provide to Mr. Conner for review the attachments to this SELC
letter, and thus, his review was incomplete,    To the extent this
is accurate, the omission is not clear error.   First, the 23-page
SELC Letter that he did review thoroughly summarizes and analyzes
the expert testimony and reports in the missing attachments.
Second, this expert information pre-dates Sea Island Acquisition's
amended plan to dredge offshore and fill 17,000 linear feet of
beach. Third, the Corps analyzed the letter as well as the
attachments.   Finally, Plaintiffs fail to point to any specific
information not considered by Mr. Conner that would have altered
his analysis.

                                             25
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 26 of 56



                                                                   "19
in any measurable way under the current system.                          (Id.)    Mr. Conner

then recommends that the construction of the groin be accompanied

by "planned fill placement" and a monitoring program.                             (Id.)

       As   the    Court         has   noted    previously,         when     experts       have

                           \\
conflicting views,              an agency must have discretion to rely on the

reasonable opinions of its own qualified experts even if. as an

original     matter,        a     court    might           find   contrary       views     more

              rr
persuasive.        (See Order of Dec. 10, 2018, at 25 (quoting Marsh,

490 U.S. at 378).)

       Moreover, many of the expert reports or testimony did                                not

take into account Sea Island Acquisition's expansion of the Project

to nourish more than three miles of Sea Island shoreline, which

was not proposed until March 2018.                   With respect to the Project as

amended.    Sea    Island        Acquisition        presented     supplemental       reports

from Dr. Timothy W. Kana and Dr. David R. fiasco.                          (See generally

Sea Island Acquisition Resp. to SELC's Comment Ltr. of Jun. 18,

2018, AR at 4105-4386.)                Dr. Kana opined that the volume of sand

infused into the Project area will be in excess of the trapping

capacity of the existing groin and the proposed new groin.                                Thus,

the    resulting    bypassing          sand    will reduce the           underlying      (i.e.

                                                      rr
historical) erosion rate for the area                      south of the proposed groin.




19
    The Corps points out in the MFR that the area between the
Southern Groin and the new proposed groin represents only an 8%
increase. (MFR, AR at 235.)

                                               26
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 27 of 56



Dr. Basco provided similar opinions.                          Also, Dr. Kana noted that

the Spit area           has experienced         highly variable               rates       of change

since the mid-1980s. . . . These variable changes do not correlate

with the timing of nourishment and construction of the south groin

            If
in 1991.         (See id. at 4115-4120.)

        Ultimately, the Corps determined that the introduction of 1.3

to 2.5 million          cubic    yards    of    sand from an            offshore          source   is

likely to        allow the beach between the groins to eventually reach

an equilibrium state and thus allow some sand to bypass the groins
                                                     n
and travel downdrift to the [S]pit.                       (MFR, AR at 235.)               The Corps

                                                                                     \\ would allow
also noted that the low profile of the proposed groin

                                                                 tf
sand to pass over and around the structure.                           and the granite armor

                                                                                      n
stone will allow           sand to pass through the structure.                              (Id. at

262.)    Importantly, the Corps imposed a requirement that Sea Island

Acquisition monitor sand movement within the Southern Groin and

proposed new groin and downdrift from the new groin. (Id. at 235.)

If the results of the monitoring indicate that the proposed groin

is    trapping     sand.   Sea    Island       Acquisition            would    be    required      to

submit a correction action plan.                    (Id.)

       In    consideration       of     the    MFR       as   outlined        here,       the   Court

concludes        that   the     Corps    accurately            identified           the    relevant

environmental concern of downdrift erosion, took                              a "hard look" at

the problem in preparing the EA, and made a convincing case through

its    expert     and    the    utilization          and      reliance        upon        the   beach


                                               27
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 28 of 56



nourishment and       monitoring   plans to      determine   that the   adverse

impact on the sand-sharing system was not significant.             The Corps'

decision in this regard was not arbitrary and capricious.

       2.    Harming Wildlife

       In   processing Sea   Island Acquisition's       permit application,

the Corps requested the analysis of the USFWS and NMFS because of

the Project's possible impact on wildlife.             (AR at 1141-42; AR at

1904-1966.)       Specifically, the Corps called upon these agencies

to evaluate the effects upon sea turtles and the piping plover as

required      under    the   ESA   and     the    Magnuson-Stevens      Fishery

Conservation and Management Act,20 16 U.S.C. §§ 1801 et seq.

       On April 20, 2018, the NMFS responded, voicing the following

concerns     particularly with regard to impacts from the proposed

shoreline armoring":

       Hard stabilization structures lead to a wide, range of
       adverse environmental impacts resulting from permanent
       alteration in natural shoreline processes including
       larval transport and sediment transport. The placement
       of the proposed hardened structure will result in the
       permanent loss of unconsolidated bottom habitat directly
       underneath  the   proposed  structure   and  accelerated
       erosion of downdrift habitat. The close spacing of the
       proposed groin with the existing groin may create a trap
       for pelagic eggs and larvae of managed species and their
       prey.




20
   Congress enacted the Magnuson-Stevens Act to respond to
overfishing and "inadequate conservation measures which were
threatening future commercial and recreational fishing, as well as
the very survival of species." Ace Lobster Co. v. Evans, 165 F.
Supp. 2d 148, 154 (D.R.I. 2001) (quoted source omitted).

                                      28
  Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 29 of 56



Accordingly,    the         NMFS    provided        the      following       conservation

                                   \\
recommendations      ("CR"):            (1)   The   T-head    groin    portion      of   the

proposed action should not be permitted[; and] (2) To the extent

practicable,   work should be limited to seasonal periods                           of low
                            n
biological activity.            (NMFS Ltr. of Apr. 20, 2018, AR at 4102-

4104.)

     On July 17th, -(-he Corps responded, stating that it would not

follow CRl but would follow CR2.                (Corps Ltr. of Jul. 17, 2018, AR

at 926-928.)     The Corps justified the reasons for not following

CRl as follows:       \\
                           [T]he footprint of the project (i.e. the groin

and beach nourishment activities) represents a relatively small

area of habitat . . . that is utilized" by the species at issue.

and \\ ample habitat is located both upstream and downstream of the

                                                                      //
project site that these species could relocate to.                          (Id. at 926. )

Moreover, the Corps explained and iterated the reasoning of Mr.

Conner   and   Sea    Island       Acquisition's          experts     that    the    small

proposed increase in the groin field is not expected to more than

                                                                       //
minimally exacerbate ongoing erosion of the [Sjpit.                          (Id. at 927.)

                                                                       ft
The Corps also explained about the "tapering effect                         of the smaller

proposed groin and about the anticipated equilibrium state caused

by the added sand that will allow some sand to bypass the groins

and travel downstream to the Spit.                  (Id. )

     Although not satisfied with the analysis of the Corps in its

July 17th letter, and           persisting with its recommendation not to


                                              29
      Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 30 of 56



permit the new proposed groin, the NMFS nevertheless decided not

to     \\ further elevate the decision           tf
                                                      and noted that the Corps had

complied with the Magnuson-Stevens Act.                      (NMFS Ltr. of Jul. 27,

2018, AR at 837-838.)

        The USFWS responded to the Corps' request for evaluation on

May 22, 2018.            (USFWS Ltr.      of May 22, 2018, AR at 1211-1214.)

Therein, the USFWS notes that the Project includes a supplemental

Biological Assessment (provided by Sea Island Acquisition) with

\\                                                         n
                                                                 The     USFWS concluded
     measures to avoid and minimize impacts.

that because these proposed measures are included in the Project,

                                                                                          \\
it concurred with the Corps' determination that the Project                                    may

                                                                         n
affect,     but     is   not     likely    to    adversely      affect       the   relevant

species. (Id.)

        At summary judgment. Plaintiffs take issue with the Corps'

determination that the Project will not likely adversely affect

the piping plover or the sea turtle because it did not take the

requisite "hard look" at the impact the Project would have on these

species.

               a.     Piping Plover Habitat

        With   respect      to    the     piping      plover,   the    Corps       made        the

following determinations in the MFR.                     The piping plover prefers

uninhabited         areas   of     the    shoreline       (i.e.,      away    from    human

interaction) and are therefore found primarily at the northern and




                                                30
  Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 31 of 56



southern    ends    of    inhabited          islands.           (MFR,          AR    at   267-268.)

Continuing, the Corps stated:

      According to the [Biological Assessment],     due to the
      Sea Island development, high usage, and high traffic,
      piping plover usage near and within the proposed project
                                    rr
      area is expected to be low.      Regarding piping plover
      critical habitat, the listed critical habitat is located
      outside the project site,    Therefore there would be no
      direct effect to critical habitat. Indirectly, continued
      erosion of the [Sjpit could result in adverse effects to
      listed critical habitat,    However, . . . the proposed
      project would not increase erosion of the [Sjpit in any
      measurable amount, Therefore, the Corps has determined
      that the project would have no effect on piping plover
      critical habitat.

(Id. at 268 (emphasis added).)

         Plaintiffs      complain         that    the   Corps       incorrectly           concluded

that the Project area did not include the critical habitat of the

piping plover, and therefore, it failed to make a convincing case

that no significant impact might result requiring an EIS.                                        The


critical habitat of the piping plover is textually described in

                                     \\
the   Federal    Register       as        starting      just    south      of       the   [Southern

                                                                          //
Groin]     and   extends     south         of     Gould's      Inlet.                Endangered    &

Threatened Wildlife and Plants;                    Final Determination of Critical

Habitat    for   Wintering       Piping          Plovers,      66   Fed.        Reg.      36,038-01,

36,099 (Jul. 1, 2001).           Noting that distances and areas listed in

the   Federal      Register      are        approximated,           see        id.     at    36,086,

Defendants counter that the                 designation of "just south" of the

Southern    Groin   is    too    unspecific to            place      the        piping      plover's

critical habitat within the Project area.                            Moreover, Defendants


                                                 31
  Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 32 of 56



point out that the Project Area is not suitable for the piping

plover because it is close to a beach access point with high levels

of disturbance; it has little to no beach above the high tide mark;

and the narrow beach is backed by high vegetation-covered dune,

which is less favorable to the piping plover who prefer more open

beaches.     (AR at 3492-3493.)        In recognition of this, the Corps

found that the piping        plover    prefers the     northern and    southern

ends of inhabited islands, and thus, their use of the Project area

is low.    Moreover, the Corps analyzed the potential impact of the

Project upon the critical habitat of the piping plover north and

south of the Project area and determined in sum that the impact

would not be significant because the Project would not increase

the erosion of the Spit in a measurable amount.

     Thus, in consideration of the Corps' findings in the MFR as

outlined   here.     the   Court    concludes   that   the   Corps   accurately

identified    the    relevant      environmental   concern    of     the   piping

plover's habitat, took a           hard look // at the problem in preparing

the EA, and made a convincing case that the adverse impact upon

their critical habitat on Sea Island            was not significant.          The

Corps' decision in this regard was not arbitrary and capricious.

             b.     Pelagic Eggs and Larvae of Managed Species

     With regard to sea turtles and their eggs and hatchlings, the

Corps made the following determinations in the MFR.                   The Corps

observed that the current area between the proposed groin and the


                                        32
  Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 33 of 56



Southern Groin experiences erosion that limits the available beach

for turtle nesting.     Thus, the creation of a dune field in this

area through the proposed Project, as well as repair to the dune

field between the existing groins, would add dry sand beach for

turtle nesting.     (MFR, AR at 266-267.)           It also pointed out that

the Sea Island Sea Turtle Program, operated through the Georgia

Department of Natural Resources, Wildlife Resources Division, has

an established protocol to patrol the island during nesting season

and hatchling season and to relocate sea turtle nests that are

subject to inundation by the tide to dry sand beach.                  Thus, the

chance of a sea turtle hatchling becoming trapped or preyed upon

at the groin would be minimal.         (Id.)    Finally, the Corps required

work on the Project to be performed outside of sea turtle nesting

season.   (Id.)

       Plaintiffs   contend    that    the   Corps    ignored   NMFS's      stated

concern that      the close spacing of the proposed groin              with the

existing groin may create a trap for pelagic eggs and larvae of

                                       n
managed species and their prey.              (NMFS Ltr. of Apr. 20, 2018.)

This   assertion,   however,    is    belied   by    the   record.    The   Corps

addressed the concern but concluded it was not significant because

the footprint of the project was small and there was ample habitat

located both upstream and downstream for relocation.                 (Corps Ltr.

of Jul. 17, 2018.)     Here, Plaintiffs focus on the fact that NMFS

did not think the Corps' response was adequate or complete.                   (See


                                       33
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 34 of 56



NMFS Ltr. of Jul. 27, 2018.)                In Plaintiffs' estimation, the fact

that NMFS had unaddressed concerns requires                     a finding that the

Corps did not make            a convincing case of no significant impact.

The Corps, however, is not bound to follow the recommendations of

NMFS.     It is only required to show that it fully considered and

addressed NMFS's concerns.

        Upon   consideration         of    the   Corps'    findings   in     the   MFR    as

outlined       here,    the   Court       concludes   that    the    Corps    accurately

identified the relevant environmental concern of the effect on sea

turtles, took a "hard look" at the problem in preparing the EA,

and made a convincing case that the adverse impact upon the sea

turtles was not significant.                 The Corps' decision in this regard

was not arbitrary and capricious.

        In their NEPA claim. Plaintiffs contend that the Corps failed

to make a convincing case that no significant environmental impacts

might result.          Thus, an EIS was required.            Here, Plaintiffs return

to   their     arguments      that    their      experts   provided    convincing        and

conclusive        analysis       that       demonstrated       the    Project       would

significantly increase erosion on the Spit and would harm federally

protected wildlife.            Plaintiffs also point to the uniqueness of

Sea Island as a habitat for over ten threatened and endangered

species.       Plaintiffs complain that the Corps simply rubber-stamped

Sea Island Acquisition's experts' opinions to the contrary.                              Or,

at the very least. Plaintiffs' experts created enough debate or


                                              34
  Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 35 of 56



conflict that the Corps should have found significant impact might

result.

        In considering whether an EIS is warranted, the Court must

assess the Corps' FONSI determination.                       A FONSI determination must


be supported by a statement of reasons and evidence, not merely

conclusions.          As discussed above, the Court has found that the

Corps    took    a    "hard       look" at    the      environmental        impacts         of   the

Project and supported their finding of no significant impact by

expert testimony and evidence as well as their own analysis of the

same.     It must be          noted      that much      of    Plaintiffs'     evidence           and

expert    opinions      upon       which    they    rely     to    create    the      debate      or

conflict       over   the     environmental         impacts       pre-dates     the         amended

application which called for the nourishment of 17,000 linear feet

of beach.        The Corps' assessment of environmental impacts takes

this    into    account.          In    reviewing      its   assessment,      the         Court is

reminded that a FONSI determination \\ implicates substantial agency

            // and is entitled to deference.
expertise                                                         See Marsh, 490 U.S. at

                                                                                   \\ \
376; see also Fund for Animals, Inc., 85 F.3d at 547 (                                    [0]nce an

agency     has       made     a    decision        subject        to   NEPA's        procedural

requirements, the           only role for          a   court is to insure that                   the

agency has considered the environmental consequences; it cannot

                                                                                                  t //
interject itself within the area of discretion of the executive.

(quoting Stryker's Bay Neighborhood Council, Inc, v. Karlen, 444

U.S. 223, 227 (1979))).                Giving appropriate deference to the Corps'


                                              35
      Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 36 of 56



expertise            and    in    light of the            Corps'    reasoned         analysis         of the

environmental impacts, the Court cannot conclude that the Corps'

determination that there are no significant environmental impacts

is arbitrary and capricious. In sum, the Corps took the requisite

hard look at the Project and its Environmental Assessment supported

the     Corps'        issuance       of    a     FONSI.       Accordingly,             an   EIS       was   not

necessary.

        B.           C-umulative Impacts

         Both        the    CWA    and     NEPA      require       the    Corps      to     evaluate        the

cumulative effects of a                       project before granting a permit.                             See

C.A.R.E. Now, Inc, v.                    FAA, 844 F.2d 1569, 1574 (ll^h cir. 1988)

("NEPA requires that a federal agency examine not only the impact

directly         attributable            to    one       project,    but      also     the      cumulative

effects       of          that    project.")             40   C.F.R.      §    230.11(g)            (listing

\\                                                                                rr
                                                                                          as    a     factual
     cumulative           effects     on      the    aquatic        ecosystem

determination that must be made regarding any proposed discharge

under the Clean Water Act).                         Cumulative effects are defined to be

the impact on the environment which results 'from the incremental

impact       of       the    action       when      added     to    other     past,         present,        and

reasonably foreseeable further actions regardless of what agency

(federal             or     non-federal)            or     person        undertakes            such     other

actions. r      rr
                          C.A.R.E. Now, 844 F.2d at 1574 (quoting 40 C.F.R. §

1508.7) .




                                                         36
  Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 37 of 56



      Plaintiffs       contend    that    the    Corps    failed    to      consider   the

impacts    of    other   existing     and    reasonably        anticipated       shoreline

stabilization or nourishment projects in the coastal region.                            In


this regard, Plaintiffs argue that the Corps should have expanded

its geographic scope in its analysis of the Project's effect on

the environment.

        In the MFR, the Corps explained that the geographic scope of

its   assessment       included     the     entire      shoreline      of   Sea    Island,

portions of Gould's Inlet and the Hampton River, and portions of

the adjacent island of St. Simon's Island (including East Beach),

as well as the ocean waters and seafloor offshore of the borrow

site. (MFR, AR at 289.) The Corps identified three major areas of

concern including water quality, aquatic organisms and wildlife.

and the sand-sharing system.             (Id. at 290-292.)         Finally, the Corps

examined changes to the area from 1980 through 2023 and the impacts

from past beach nourishment projects and the existing groins.                          (Id.

at 289.)     In doing so, the Corps determined that the                      incremental


contribution" from the Project "in relation to the overall impacts
                                                                                          //
from past, present, and reasonably foreseeable future activities

is not significant.         (Id. at 293.)          More specifically, the Corps

found     that     any     potential        impact,       both     individually         and

cumulatively,      would    be    minimal       with    respect   to    water     quality.

aquatic    organisms       and    wildlife,       and    the     sand-sharing       system

because    of    the     short-term       and    localized       nature     of    sediment


                                            37
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 38 of 56




suspension effects attributable to sand dredging and                          placement,

the shorter new groin and design, and the imposition of monitoring

requirements.        (Id. at 290-294; see also Order of Dec. 10, 2018,

at 21-26.)

       Agencies      must    be   given    deference     in     how   they    define   the

appropriate geographic scope of a cumulative impact analysis.                          See

Ga. River Network v. U.S. Army Corps of Eng'rs, 334 F. Supp. 2d

1329, 1343 (N.D. Ga. 2003) ("Identification of the geographic area

for an environmental assessment 'is a task assigned to the special

                                                          / n
competency      of   the     appropriate      agencies.          (quoting     Kleppe    v.

Sierra Club, 427 U.S. 390, 414 (1976))).                  In this case, the Court

has already determined that the Corps examined, considered, and

supported its findings respecting the environmental impacts of the

Project.       These findings reveal that the Corps went outside the

Project area to consider the environmental impacts to Sea Island

as a whole.      It is also apparent that the Corps considered how the

Project fit into the past, present and future beach nourishment

and erosion-control efforts.               While Plaintiffs attack the scope of

these findings, they do not identify any particular other project.

impact or geographical area that the Corps should have considered.

In    short.    Plaintiffs        have     failed   to   carry        their   burden    to

demonstrate      that       the   Corps'    cumulative        impacts    analysis      was

arbitrary or capricious.




                                             38
  Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 39 of 56



     C.    Practicable Alternatives

     The CWA mandates that a discharge permit may not be issued if

there is a less environmentally damaging practicable alternative.
                                                                                //   is one
See 40 C.F.R. § 230.10(a).               A "practicable alternative

that \\ IS available and capable of being done after taking into

consideration cost, existing technology, and logistics in light of

                                        tf
the overall project purposes.                 40 C.F.R. § 230.10(a)(2).

     At the preliminary injunction phase and at summary judgment.

Plaintiffs focus on the testimony of Dr. Webb and Dr. Young, who

testified that beach nourishment without a groin is a less damaging

practicable     alternative       to         beach    nourishment        with   a    groin.
                                                        \\
Plaintiffs     complain    that    the        Corps          summarily   dismissed     this

                                               ff
alternative without any analysis.                    (Pis.' Mot. for Summ. J., Doc.

68, at 16 (emphasis in original).)                   As previously explained by the

Court, this alternative was thoroughly analyzed in Sections 4.0

and 5.0 of the MFR.        (See Order of Dec. 10, 2018, at 8-11.)                        In

fact, the Corps analyzed three alternatives that involved beach

nourishment without the proposed groin.

     As   to   On-Site    Alternative          6       beach     nourishment    from    the

existing Southern Groin to the proximal end of the Spit - the Corps

found it to be outside the scope of the Project because it would

not meet the overall Project purpose to protect upland lots and

development located along the shoreline of Sea Island from storm

damage.   (MFR, AR at 258.)            Moreover, there is no development nor


                                              39
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 40 of 56



potential for development in the upland property that is bounded

by the conversation easement of the Spit; thus, the purpose of the

Project is not served in this area.                             (Id. )    Finally,       Dr. Basco

testified that the storm protection provided by this alternative

would only be temporary.                    (See Order of Dec. 10, 2018, at 8-10.)

The Corps therefore concluded this alternative is not practicable.

(MFR, AR at 258.)

        The Corps      also analyzed On-Site Alternatives 4                          &    5,   which

both involved beach nourishment without adding the proposed groin.

On-Site       Alternative          4    consisted          of    relocating     the       existing

Southern Groin to the site of the proposed groin and renourishing

the beach.       (Id. at 257 . )            The Corps found this to be a practicable

alternative, but not the least damaging one, because by removing

the Southern Groin,            it is- likely that it would result in the sand

bypassing the southern end of Sea Island and potentially jetting
                                                                                                   n
the sand offshore and completely out of the sand[-]sharing system.

(Id.    at    261.)     Thus,          this   alternative         was    not   environmentally

preferable.         (Id. )     On-Site Alternative 5 consisted of removing

the Southern Groin            altogether             and renourishing the         beach.         The

Corps    found      this     not       to   be   a    practicable        alternative       because

w
    without   the     [SJouthern            [G]roin[,]      any    sand    placed        along   the

                                                                               // and result in
shoreline . . . would disseminate downdrift quickly

only temporary storm protection.                          (Id. at 257.)        Long term, the

result is \\ erosion of a portion of the existing storm protection tr


                                                     40
   Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 41 of 56



and   \\
           adverse effects to sea turtles through                            erosion    of nesting

             N
habitat.           (Id. at 258.)

        In       short,       the    Corps       did     analyze       Plaintiffs'          preferred

alternative of beach nourishment without constructing the proposed

groin,       but       it    did    not     find    a     less       environmentally         damaging

practicable            alternative         that     served       the    Project's      purpose     of

protecting upland lots from storm damage.

        In reply. Plaintiffs complain that the Corps failed to conduct

an independent analysis of practicable alternatives and instead

simply       agreed         with    the    analyses       of    the    applicant.      Sea     Island

Acquisition.                 The    record        shows,        however.       that    the     Corps'

practicable         alternative            analysis       was    broader     than     the    analysis

submitted         by    Sea    Island       Acquisition         in    that   it evaluated        more

alternative possibilities.                       For instance, the Corps evaluated a

\\ No Action n
                       alternative where a bulkhead in the landward/upland

portion of the Corps' jurisdiction would be placed and an On-Site

Alternative where a nearshore berm would be placed in shallow water

just off the beach.                 (Compare MFR, AR at 255-258 with Sea Island

Acquisition's            Permit Application,               AR    at    3487-3488,      and    Amended

Permit Application, AR at 1705-1710.)

        Based upon the foregoing.                      Plaintiffs' contentions that the

Corps       did    not      adequately       or    independently          analyze      practicable

alternatives           are    belied       by    the     record.       Thus,    Plaintiffs       have

failed       to        establish          that     the     Corps       acted     arbitrarily       or


                                                    41
   Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 42 of 56



                                                                               // to Sea Island
capriciously in analyzing "practicable alternatives

Acquisition's proposed plan.

      D.      Public Access

      Plaintiffs contend that the Corps violated the CWA by failing

to consider that the proposed groin would reduce beach access in

violation of 33 C.F.R. § 320.4(g)(3).                          In particular, Plaintiffs

claim that the Corps failed to consider the groin's interference

with access by foot to the beach in front of the Reserve, i.e..

the   beach      between       the       proposed      groin    and    the    Southern           Groin,

especially because beach walkers cannot cross the groin at high

tide without trespassing on the groin.
                                                                                 \\
      Section 320.4(g)(3) states that projects should                                 generally be

denied" if they create "undue interference with access to, or use

                                     n                                                 n
of,    navigable          waters           for        riparian        landowners.            Section


320.4 (g) (3)     focuses       on       the   need    for     the    agency    to     consider       a

riparian landowner's, not the general public's, ability to access

the   navigable        waters.           Stated    another      way.    Section       320.4(g)(3)

does not convey unfettered beach                       access to the general public;

instead, it only ensures that a permit application decision will
                 \N
secure     the        general    public's         right   of    navigation       on        the    water

surface. //

      In    this       case,    the       Corps    recognized         the    general        public's

interest      protected         by   Section       320.4(g)(3)         in    finding       that     the

Project does not interfere with the unfettered right for any person


                                                  42
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 43 of 56



to land a boat on the beach at Sea Island.                  (MFR, AR at 240.)

Accordingly, the Corps considered access, and its analysis of the

same was not arbitrary or capricious.

       E.    Failure to Consult NMFS

       Plaintiffs22 claim the Corps violated the Endangered Species

Act   ("ESA")    because   it   failed    to   consult    NMFS   as   required   by

Section 7 of the ESA after Sea Island Acquisition expanded the

Project     to   include   offshore      dredging   and    beach      nourishment.

Defendants contend that Plaintiffs' ESA claim is moot, and if it

is not moot, the Corps fully complied with the ESA before issuing

the Permit.       Because the Court concludes that the ESA claim is

moot, it need not reach its merits.

                                 \\
       A claim is moot when           events subsequent to the commencement

of a lawsuit create a situation in which the court can no longer

                                                     //    Fla. Ass'n of Rehab.
give the plaintiff meaningful relief . .




21
    Responding to the public's concern about access. Sea Island
Acquisition noted that there is no public access to the beach on
Sea Island by land.  (MFR, AR at 240.)  Rather, the public gains
access to the beach by approaching by kayak, for example, from a
nearby creek or river and landing to walk along the beach.    In
recognizing that the State of Georgia owns the beach below the
mean high water mark. Sea Island Acquisition stated that there
would be "no effort to interfere with that use" before or after
construction. (Id.)

22
    Plaintiff CSC did not include an ESA claim in its operative
complaint.   (See Doc. 60. )  Rather, this claim appears in the
operative complaint  of Plaintiffs  ARK, One Hundred Miles and
Surfrider Foundation. (See Doc. 59, M 152-62.)


                                         43
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 44 of 56



Facilities, Inc, v. Fla. Dep't of Health & Rehab. Servs., 225 F.3d

1208, 1217 (11th cir. 2000) .                    In other words, when the issues in a

                                            ff
case    are    no     longer "live.              the       case    is   moot.     See    Powell      v.

McCormack, 395 U.S. 486, 496 (1969).                                Ultimately, the mootness

doctrine      is     grounded     in    the       question         of   whether   the    court      can

effectively          provide    the     relief         a    plaintiff     seeks       based   on    the

issues before it.            See 13B Charles Alan Wright, Arthur R. Miller

& Edward H. Cooper, Federal Practice and Procedure § 3533.1 (3d

ed. 2008).

       A detour here is necessary to reexamine Plaintiffs' ESA claim

against the Corps.             Plaintiffs' fifth claim alleges that the Corps

violated the ESA and APA by failing to consult with NMFS on the

Project. (See Pis.' Sec. Am. Compl., Claim Five.)                               While Plaintiffs

base    their        claim   on   both           the    ESA       and   the   APA,     the    APA    is

inapplicable here.             See W. Watersheds Project v. Kraayenbrink, 632

F.3d 472, 497 (9^h cir. 2011) ("[T]he APA applies only where there

IS   'no other adequate remedy in a court,' 5 U.S.C. § 704, and

because the ESA provides a citizen suit remedy                                  the APA does not


apply in such actions."); see also Bennett v. Spear, 520 U.S. 154,

161-62 (1997) ("[T]he APA by its terms independently authorizes

                                                               !//
review only when 'there is no other adequate remedy in a court.

(quoting 5 U.S.C. § 704)).                       The remedy available under the ESA's

citizen       suit    provision        is    injunctive           relief.       See    16 U.S.C. §

1540(g) (1) (A) .


                                                   44
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 45 of 56



        Returning     to     mootness,          Defendants'         argument     frames

Plaintiffs' ESA claim as an          assertion that the Corps incorrectly

determined     that    the     offshore         dredging   and      nourishment        was

                                                           n   23
adequately covered by the 1997 SARBO . .                            (Doc. 82, at 17-

18. )   The South Atlantic Regional Biological Opinion, or SARBO, is

a document issued by NMFS in response to the Corps' request for

consultation pursuant to Section 7 of the ESA.                  (See South Atlantic

Regional Biological Opinion for                Dredging and Material Placement

Activities     in   the     Southeast    United      States     (2020      SARBO) ,     PDF

available     at    https://www.fisheries.noaa.gov/content/endangered-

species-act-section-7-biological-opinions-southeast (last visited

                                          \\
Sept. 25, 2020)       (hereinafter.            2020 SARBO").)        The   2020 SARBO,

                                                                                          //
issued in March of 2020, operates as a              Programmatic Consultation,

or a sort of continuing and preemptive ESA consultation between

NMFS and the Corps.         See 50 C.F.R. § 402.02 (defining "Programmatic

Consultation"). 24         The 2020 SARBO explains the              particular        risks



23
   Defendants also argue that dredging has been completed, making
Plaintiffs' claim moot.    While substantial dredging has taken
place. Plaintiffs note that the Permit approves additional
dredging beyond that already completed.   Therefore, the claim is
not moot on this basis.

24
     The relevant portion of Section 402.02 reads:

        Programmatic consultation is a consultation addressing
        an agency's multiple actions on a program, region, or
        other  basis.  Programmatic  consultations  allow  the
        Services to consult on the effects of programmatic
        actions such as:


                                          45
  Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 46 of 56



endangered species and their habitats face from the Corps' (and

its permittees') activities along the coast of .the southeastern

United    States.       It     also       provides       for        certain   project    design

                which   \\
criteria,                    are        the    specific    criteria,          including       the

technical       and   engineering              specifications,          indicating      how    an

individual      project       must        be    sited,    constructed,         or    otherwise
                                                                                                //
carried out . . . to be . . . covered under [the 2020 SARBO].

(2020 SARBO, at 13.)           The 2020 SARBO concludes with findings that

                                                               \\
the actions covered by the 2020 SARBO are                           not likely to jeopardize

                                   //
the continued existence                 of the endangered species in the project

area.    (2020 SARBO, at 427.)

        Apparently, the 1997 SARBO in effect at the time the Corps

issued    the    Permit       neither          addressed       the     sort   of    activities

contemplated in the Permit or in the expanded scope of the Project,

nor applied to a geographic area encompassing Sea Island.                             However,

the 2020 SARBO considers precisely the sort of activities at issue

in this case: dredging, sand mining in borrow sites, and beach




        (1) Multiple similar, frequently occurring, or routine
        actions  expected  to  be  implemented  in  particular
        geographic areas; and

        (2) A proposed program, plan, policy, or regulation
        providing a framework for future proposed actions.

This definition is a new addition to 50 C.F.R. § 402.02; it was
added in August of 2019.   See Endangered and Threatened Wildlife
and Plants; Regulations for Interagency Cooperation, 84 Fed. Reg.
44,976-01, 45,016 (Aug. 27, 2019).

                                                 46
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 47 of 56



nourishment along Georgia's coast.                            (See id■ at 1,         63. )     Defendants


argue that Plaintiffs'                   ESA claims are therefore moot,                       as an order

from    this          Court       requiring           further       consultation        with     NMFS   or


declaring the Corps'                   reliance on the old SARBO insufficient would

not amount to "real relief" as required by Article III.                                        Defendants

rely on       a   number          of   cases      where      courts   found      later       consultation

with   NMFS       to    have       mooted        challenges         based   on     failure     to   comply

with ESA Section 7.

                                           25
       In the cited cases,                      the plaintiffs sought declaratory relief

that    the       action          agency        violated      the   ESA,    or     injunctive       relief

requiring the action agency to reinitiate consultation with NMFS.

The reasoning of these cases is that a court can only order a new

consultation.               So,    when an action agency consults with NMFS - even

if    during          the    pendency            of   the     lawsuit         an    order       requiring

consultation would be meaningless                             relief.       See,    e. g. ,   Rio Grande

Silvery Minnow,              601 F.3d at 1112               ("[E]ven as to the        [new biological

opinion] ,        a    consultation             injunction would be meaningless because

the federal agencies already have consulted.")




25
    The cases include: Rio Grande Silvery Minnow v. Bureau of
Reclamation, 601 F.3d 1096, 1111-12 (10th cir. 2010) ; All, for the
Wild Rockies v. U.S. Dep't of Agric. , 772 F.3d 592, 600-01 (9th
Cir. 2014) ; Voyageurs Nat'l Park Ass'n v. Norton, 381 F.3d 759,
765 (8th Cir. 2004) ; Sierra Club v. Van Antwerp, 526 F.3d 1353,
1359 (11th Cir. 2008) ; Defs. of Wildlife v. U.S. Dep't of Navy, 895
F. Supp. 2d 1285, 1311 & n.24 (S.D. Ga. 2012) ; Defs. of Wildlife
V. Bureau of Ocean Energy Mqmt. , Regul. & Enf't, 791 F. Supp. 2d
1158, 1170 (S.D. Ala. 2011) .

                                                        47
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 48 of 56



       None of the cases the parties cite dealt with Programmatic

Consultations,       and    the     Court   was    unable       to     locate       any     case

considering mootness with respect to Programmatic Consultations.

That said, there is no reason the rationale of the cited cases

should not apply here.             Any order requiring the Corps to consult

NMFS again would be pointless because the 2020 SARBO exists as an

ongoing     consultation      between       the    Corps        and        NMFS   about     the

activities     in    the     Permit.         To    the        extent       Plaintiffs        are

dissatisfied with the 2020 SARBO's substantive conclusions, such

a challenge would have to be made against NMFS and not the Corps.

       Because the Corps consulted with NMFS via the 2020 SARBO and

even    a   late    consultation      satisfies         ESA    Section        7's    mandate.

Plaintiffs' ESA claim is moot, and summary judgment in Defendants'

favor on this claim is appropriate.

       F.    2019 Permit Violations

       Plaintiffs claim that the Corps violated the CWA and the APA

in essentially sanctioning Sea Island Acquisition's violations of


the Permit as discovered by Plaintiff CSC in 2019.                            Specifically,

Sea    Island Acquisition          violated the        Section       404    Permit by;       (1)

building the groin longer than authorized; (2) building the dune

larger than authorized; (3) placing dredged sand outside of the

permitted     project      area,    landward      of   the     new    groin       cell^S;    (4)


26
    The new groin cell refers to the area between the existing
Southern Groin and the proposed new groin, i.e., the area known as
the Reserve.

                                            48
      Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 49 of 56



dredging in unauthorized locations and depths; and (5) failing to

fill the       new    groin cell area to capacity.                     On April 24, 2019,

Plaintiff CSC sent a Notice of Intent to Sue letter to Sea Island

Acquisition.         (NOI Ltr., AR at 5174-5192.)                 In response. Sea Island

Acquisition requested a permit modification pursuant to 33 C.F.R.

§ 325.7(b) . 27

        The    federal         regulations            provide    for    the     modification.

suspension or revocation of Corps permits.                             33 C.F.R. § 325.7.

Under this regulation, the Corps, through its district engineer.

\\
     may reevaluate the circumstances and conditions of any permit .

        on [its] own motion [or] at the request of the permittee . .

.     and initiate action to modify . . .                        a permit as may be made
                                                                               ft
necessary by considerations of the public interest.                                 33 C.F.R. §

325.7(a) .           However,        if   the    modification          would    significantly

increase the scope of the permitted activity, it will be processed

as a new application under 33 C.F.R. § 325.'2.                          Id.     Factors to be
                                                                                             \\ the
considered by the [Corps] in reevaluation of a permit include

extent of the permittee's compliance with the terms and conditions

of     the    permit;        whether      or    not    circumstances        relating    to    the

authorized activity have changed since the permit was issued or

extended       .       ● r                and   the     extent    to   which    modification.

suspension,          or      other     action         would     adversely      affect    plans.



27                                                                                      in    the
    The   request  for   permit  modification                            appears
Administrative Record, AR at 5055-5146.

                                                  49
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 50 of 56



investments and actions the permittee has reasonably made or taken

                                     "28   Id.
in reliance on the permit.

       In considering a modification request, the Corps shall hold

informal consultations with the permittee                           to ascertain      whether

                                                                                            rr
the terms and conditions can               be modified by mutual agreement.

Id. § 325.7(b).           If mutual agreement is reached, the modification

will become effective on a date set by the Corps.                       Id.    Furthermore,

             \\
the Corps         shall consult with resource agencies before modifying

any   permit      terms    or   conditions[]          that   would    result     in   greater

impacts[]      for    a    project    about      which       that    agency    expressed    a

significant        interest     in   the   term,       condition,      or     feature   being
                                                 //    Id.
modified prior to permit issuance.




28
   Defendants argue that the Corps was not required to consider
these public interest factors because Sea Island Acquisition
requested a modification under § 325.7(b), which does not contain
these factors. (Fed. Defs.' Opp'n to Mot. for Summ. J., Doc. 81,
at 42-43 (citing La. Crawfish Producers Ass'n W. v. Mallard Basin
Inc., 2019 WL 171693 (W.D. La. Jan. 10, 2019)).         The Court,
however, views subsection (b) as an offshoot of subsection (a),
the procedural mechanism by which modifications (whether by
request or Corps reevaluation) are to be processed.         Indeed,
subsection (a) refers to modification requests of permittees and
then requires that "[s]ignificant increases in scope of a permitted
activity" will be treated as new applications and "not as
modifications under this section."    33 C.F.R. § 325.7(a) .   That
said, the procedural mechanism for modifications'does not require
any rigid or express "check-the-box" consideration of these
factors. Rather, Section 325.7 requires the Corps' consideration
of the public interest taking into account the listed factors.

                                            50
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 51 of 56



        In this case, Sea Island Acquisition requested modifications

of    the   Permit.      The    Corps     evaluated       Sea    Island      Acquisition's

responses to the alleged violations and found that in some respects

Sea Island Acquisition had violated the Permit, but the Corps also

found    Sea    Island      Acquisition's         responses      reasonable.        Through

mutual agreement, the Corps granted the requested modifications to

accommodate the violations.               In essence, the Corps determined that

Sea     Island       Acquisition's        requested       modifications         were      not

significant enough to warrant a new application procedure.                               (See

generally MFR for Permit Modification, AR at 4639-4647.)

        Plaintiffs first take issue with the Corps' failure to consult

with NMFS, an agency that had expressed a significant interest in

the    scope    of    the    Project,     particularly          recommending     that    the

proposed     new     groin     not   be   built    because      of   its   impact   on   sea

turtles.       However, the MFR for the Permit modification demonstrates

that the Corps considered the impact of the modifications on sea

turtles and found no greater impact.                      (See id. at 4642.)           Thus,

the Corps' obligation            to consult        with   NMFS on      the    modification

request was not triggered.                Moreover, further consultation with

NMFS was unnecessary given the Project is subject to the mitigation

requirements set forth in the 2020 SARBO, discussed                            supra.      In




                                             51
     Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 52 of 56



short, the     decision not to consult NMFS about the                  modification

                                                         29
requests was not arbitrary or capricious.

       Second,    in    referring     to        the     Corps'   handling     of     the

                                           \\                     //   Sea     Island
modification       requests      as             rubber-stamping

Acquisition's      violations,        Plaintiffs          challenge     the    Corps'

determination that the modifications are not significant enough to

warrant a new application procedure.               Section 325.7 gives the Corps

great discretion.       In fact, it allows the Corps to modify' a permit

in an abbreviated, informal manner.                   Mo. Coal, for the Env't v.

Corps of Eng'rs of the U.S. Army, 678 F. Supp. 790, 799 (E.D. Miss.

1988) (holding that "the         Corps'         reevaluation     regulation    has    no

procedural mandates [] and vests broad discretion in [the Corps] to

handle each proceeding as [it] sees fit"), aff'd, 866 F.2d 1025

(8th Cir. 1989), abrogated on other grounds by Goos v. Interstate

Com.    Comm'n,   911   F.2d   1283 (8th         Cir.   1990);   see   also   City    of



29
   It is noteworthy that the Corps did consult with USFWS because
the revised tilling and planting requirements for the nourished
dunes and the request to use Reach C as an additional borrow area
could potentially affect sea turtle nesting and shorebird habitat.
(AR at 4653-54.)   On June 21, 2019, USFWS stated that it had no
objection to the Permit modification and the it would not change
Its concurrence with the Corps' ESA determination. (AR at 4650.)

     Moreover, NMFS's primary area of concern was the proposed
groin. It is undisputed that Sea Island Acquisition extended the
length of the proposed groin but it is also undisputed that the
extension was landward and buried under the nourished beach and
constructed dune system, so that it would "tie-in" with the
shoreline. Thus, it would have no impact on NMFS's stated concerns
with the proposed new groin. Besides, the Corps removed the "tie-
in" extension, mooting any potential impact resulting therefrom.

                                        52
  Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 53 of 56



Olmstead Falls v. U.S. EPA, 233 F. Supp. 2d 890, 905 (N.D. Ohio

                                                                                as         \\
2002)        (describing        language            of        §     325.7                       obvious[ly]

discretionary").          Given this obvious discretion and the Court's

deferential         standard        of    review,       Plaintiffs'           obligation              to    show

that the       Corps' inferred finding that the                          modification                 was    not

significant enough to                warrant a          new       application        procedure is a

heavy one.         Here, despite Sea Island Acquisition's non-compliance.

the Corps determined                that the proposed modifications [did] not

change       the    determinations          made    in    the        Public     Interest              Review,

404(b)(1)          analysis   or         cumulative       impacts        assessment               performed

                                                                         rf
during the evaluation of the original permit.                                 (MFR, AR at 4646.)

Based on the record with particular attention paid to the MFR for

the   Permit        modifications.          the     Court         does   not        find        the    Corps'

decision to grant the requested modifications to be arbitrary and

capricious.

        G.     Public Hearings

        Plaintiffs       argue       that     the       Corps       violated         the         procedural

requirements of the CWA by failing to provide any public hearings

on the Project prior to issuance of the Permit.                                       While the CWA

                                                          \\
provides that a permit may be issued                           after notice and opportunity

                               //
for public hearings.                33 U.S.C. § 1344(a), the statute does not

mandate that the Corps itself hold its own public hearings. Fund
                                                                               \\
for Animals, Inc., 85 F.3d at 545.                                Instead,          [t]he applicable

regulations provide the Corps discretion to hold hearings on permit


                                                   53
   Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 54 of 56



                                                                 rr
applications         on   an     'as    needed'      basis.             Id■     (citing          33      C.F.R.       §

327.4) .       Thus,      the     Corps       has    discretion             not      to    hold          a    public

hearing      if     it    is    unnecessary          to    make         a   decision            on , a        permit

application         and        there     is    'no    valid           interest        to       be     served         by

                                 f rr
[holding]      a hearing.               Id.    (citing 33 C.F.R.                  § 327.4(b) ) .

        In   this    case,       the    Project      was       subject         to    an    administrative

hearing      under       state    regulatory proceedings.                           The    testimony               from

Plaintiffs'         experts was submitted to the Corps and included in the

Administrative Record.                  (See AR at 3706-4065. )                     Further,             the Corps

received 233 comments by 202 different individuals or entities in

response to the Permit application                          (see AR at 543-547) ,                        including

several technical experts who provided scientific analysis of Sea

Island Acquisition's technical                       reports           (see,    e.g. ,         cite SELC and

Greenleaf) .         The       comments       made    the      Corps        aware         of   the        public's

issues       and    concerns.            The      Corps        evaluated             the       comments             and

requested additional information from Sea Island Acquisition based

on the concerns raised.

        Of   the    202       commenters.       only       9    requested            the       Corps          hold    a

public hearing.               (AR at 2684-2692. )              However,        the Corps determined

that no commenter provided specific information as to why a public

hearing      would       be    necessary       or    would            provide       an     opportunity               to

present      information          the     Corps      did       not     already        have          or       had    not

already requested from Sea                    Island Acquisition.                        (AR at          543-547. )

Thus,    a public hearing was unlikely to generate new information.


                                                     54
  Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 55 of 56



Accordingly, the Corps determined that no valid interest would be

served by holding a public hearing on the proposed Project.                       (Id. )

Given    the   amount   of    information     the   Corps    received       from      the

comments,      Sea   Island   Acquisition's     responses     thereto,          and   the

administrative       hearing.   the   Court finds     the    Corps    did       not   act

arbitrarily or capriciously in exercising its discretion to forego

holding a public hearing prior to the issuance of the Permit.

        Plaintiffs    also contend that the         Corps    should   have       issued

public notice for the opportunity to comment and held a hearing

prior to authorizing the modification of the Permit in 2019.                           As


discussed      above.   Sea     Island   Acquisition        requested       a    permit

modification pursuant to 33 C.F.R. § 325.7(b).                  This regulation

does not provide for public notice, comment, or a hearing.

        In this case, the Corps determined Sea Island Acquisition's

request for modification was in the public interest, the Corps and

Sea Island Acquisition were able to reach a mutual agreement on

the terms of the modification, and the Corps authorized various

modifications to the Permit.             The Court has concluded that the


Corps' determination that the modifications did not significantly

increase the scope of the permitted activity (so as to require a

new application procedure) was not arbitrary nor capricious.                      Thus,

the Corps was not subject to the public notice requirements of 33

C.F.R. § 325.2 for the Permit modifications.




                                         55
   Case 4:18-cv-00251-JRH-CLR Document 91 Filed 09/30/20 Page 56 of 56



                                VI.    CONCLUSION


        Upon    the   foregoing,      and       having     afforded      the    Federal

Defendants the substantial deference that is required under the

APA, the Court GRANTS their cross motion for summary judgment (doc.

81) on all of Plaintiffs' claims.               Concomitantly, the Court GRANTS

the   cross     motion    for   summary         judgment    filed   by    Sea   Island

Acquisition (doc. 82).          Finally, the motions for summary judgment

filed    by Plaintiffs (docs. 68            &   70) are DENIED.          The Clerk    is

directed to ENTER JUDGMENT against Plaintiffs and CLOSE this case.

        ORDER   ENTERED    at   Augusta,         Georgia,    this               day   of

September, 2020.




                                                                       JUDGE
                                                 UNITED STATES DISTRICT COURT

                                                 SO^HERN DISTRICT OF GEORGIA




                                        56
